Citation Nr: 0310206	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an increased evaluation for fracture of 
the left distal radius, with arthritis, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Denver, Colorado, Regional Office 
(RO).


REMAND

The evidence of record herein was last reviewed by the RO in 
2001 after which the veteran testified at a Board hearing in 
June 2002.  In September 2002, the Board reviewed the 
evidence of record, determined that further evidentiary 
development was warranted, and undertook development pursuant 
to 38 C.F.R. § 19.9 (2002).  As a result, evidence consisting 
of private outpatient treatment records dated in 2000, Social 
Security records, and a February 2003 VA examination report, 
have been added to the file since the evidence was last 
reviewed by the RO.  

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  Thus, this remand is needed so 
that the RO may undertake initial review secondary to the 
development that was undertaken.  Id.

Accordingly, this case is REMANDED for the following action:

The RO should review all of the evidence 
of record and readjudicate the claim 
based on all the evidence of record, 
including that obtained pursuant to Board 
development.  Thereafter, if the benefits 
sought are not granted, the RO should 
issue a Supplemental Statement of the 
Case in accord with applicable 
provisions.

Thereafter the case should be returned to the Board if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




